Dykman, J.
This appeal presents no error. The defendant was bound, under the agreement with the plaintiff, which was contained in his deed, to build and maintain a grade crossing for his use, and the action was for the recovery of damages resulting from a failure to perform that agreement. Whether there was a breach of the agreement was the question litigated upon the trial and submitted to the jury, and the verdict was for the plaintiff. The questions of fact being thus settled, upon testimony sufficient to sustain the finding, the verdict and judgment cannot be disturbed. The record presents no error, and the judgment and order denying the motion for a new trial should be affirmed, with costs.